Citation Nr: 0927768	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  05-03 507A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc/joint disease of the cervical spine.

2.  Entitlement to an initial rating in excess of 50 percent 
for a major depressive disorder.

3.  Entitlement to an initial rating in excess of 10 percent 
for mixed connective tissue/interstitial lung disease.

4.  Entitlement to an initial compensable rating for 
bilateral pes planus.

5.  Entitlement to an initial compensable rating for keloid 
scar, left shoulder, residual, excision of lipoma.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to December 
2003, when he separated from service with more than 20 years 
of active duty.  The veteran's claims initially came before 
the Board of Veterans' Appeals (Board) on appeal from a 
February 2004 rating decision of the Department of Veterans 
Affairs' (VA) Regional Office (RO) in Roanoke, Virginia, that 
denied the benefits sought on appeal.  The Veteran's claims 
files were transferred to the RO in St. Petersburg, Florida.  
The Board Remanded the appeal in March 2008 and in December 
2008.  


FINDINGS OF FACT

1.  The Veteran's cervical spine disability is not manifested 
by limitation of flexion to 30 degrees or less or combined 
range of cervical motion less than 170 degrees, and dysphagia 
related to pressure of cervical osteophytes on the Veteran's 
esophagus is separately evaluated.

2.  The Veteran's major depressive disorder is manifested by 
symptoms of anger, irritability, depression, sleep 
disturbances, and global assessment of functioning scores 
ranging from 60 to 70.

3.  The Veteran's pulmonary function is normal, although he 
requires medications for control of his service-connected 
mixed connective tissue/interstitial lung disease.

4.  The Veteran's bilateral pes planus is manifested by 
bowing of the Achilles tendon and pain on use, but is not 
manifested by pain on manipulation, swelling, or callosities, 
and the Veteran is able to stand three to eight hours with 
brief rest periods.

5.  The Veteran's service-connected scar, left shoulder, 
residual to excision of a lipoma, is not tender or painful 
and does not limit motion.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for cervical spine disability are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 4.7, 4.10, 4.71, Diagnostic Codes 
5010, 5237, 5243 (2009).

2.  The criteria for an initial rating in excess of 50 
percent for a major depressive disorder are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 4.7, 4.10, 4.20, 4.115, 4.126, 
4.130, Diagnostic Code 9434 (2009).

3.  The criteria for an initial rating in excess of 10 
percent for mixed connective tissue/interstitial lung disease 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.7, 4.10, 4.71, 
Diagnostic Codes 6825, 6350 (2009).

4.  The criteria for an initial compensable rating for 
bilateral pes planus are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
4.7, 4.10, 4.71, Diagnostic Code 5276 (2009).

5.  The criteria for an initial compensable rating for keloid 
scar, left shoulder, residual excision of lipoma, are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 4.7, 4.10, 4.71, Diagnostic 
Codes 7803, 7804, 7805, 7806 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to higher initial 
evaluations for the disabilities at issue following the 
initial grant of service connection for each disability 
addressed in this appeal.  

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Duty to notify

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the veteran is challenging the initial evaluations 
assigned following the grants of service connection.  In 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before these claims for 
service connection were granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.  

Duty to assist

The RO has obtained the Veteran's VA clinical records 
beginning proximate to the Veteran's 2003 service discharge 
through January 2009.  The Veteran has not identified any 
non-VA provider.  The veteran was afforded VA examinations.  

It appears that all known and available records relevant to 
the issue on appeal have been obtained and are associated 
with the Veteran's claims file, and the Veteran does not 
appear to contend otherwise.  Significantly, neither the 
Veteran nor his representative has identified any additional 
existing evidence that is necessary for a fair adjudication 
of any claim that has not been obtained.  

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Thus, the Board finds 
that VA has done everything reasonably possible to notify and 
to assist the Veteran and that no further action is necessary 
to meet the requirements of the VCAA.  Accordingly, the Board 
will now turn to the merits of the Veteran's claims.

Law and regulations applicable to claims for increased 
evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.  

A rating that is assigned with a grant of service connection, 
such as the case in this appeal, must take into account all 
evidence of the nature and severity of the disability from 
the effective date of service connection.  Thus, the rating 
might be a "staged" rating, that is, one comprised of 
successive ratings reflecting variations in the disability's 
severity since the date of service connection.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The Veteran's appeals 
for higher initial evaluations require consideration of 
staged ratings.

1.  Claim for initial rating in excess of 10 percent for 
cervical spine disability

The Veteran's cervical spine disability is evaluated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 
(DCs) 5010 and 5237.  Under those DCs, the Veteran is 
entitled to the next higher evaluation, a 20 percent 
evaluation, if there is forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or, there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  These rating criteria were in effect 
at the time of the Veteran's service discharge in December 
2003, and no other criteria may be applied to the initial 
evaluation of his cervical spine disability.  

On VA examination conducted in April 2003, the Veteran has 
flexion of the cervical spine to 60 degrees, with pain, as 
well as extension to 45 degrees and range of motion in all 
other planes ranging from 40 degrees without pain to 80 
degrees with pain.  The total combined range of motion 
(flexion, extension, right and left rotation, and right and 
left lateral flexion) was in excess of 325 degrees.  There 
was no muscle spasm.  The Veteran's gait was normal.  No 
abnormality of contour of the cervical spine was noted.  This 
evidence establishes that the Veteran's range of motion was 
not so limited as to warrant an initial evaluation in excess 
of 10 percent, even with resolution in the Veteran's favor of 
reasonable doubt as to extent of cervical spine motion 
without pain.

VA outpatient treatment notes dated in May 2004 reflect that 
the Veteran complained of increased pain with rotation of the 
neck to the left.  Rotation to the left resulted in pain 
throughout the upper thoracic paravertebral area.  The 
Veteran was referred for physical therapy, home use of 
cervical traction, and a home cervical exercise program.  VA 
outpatient treatment records dated from May 2004 through 
January 2009 disclose no evidence that the Veteran was again 
referred for physical therapy or sought treatment for an 
exacerbation of cervical spine pain.  

This evidence, that the Veteran had pain on motion of the 
neck to the left, does not warrant an evaluation in excess of 
10 percent, as the Veteran retained more than 30 degrees of 
flexion without pain and continued to have a combined range 
of motion of the cervical spine in excess of 170 degrees.  
The VA patient records establish that the Veteran did not 
have frequent exacerbations of pain, and establish that the 
Veteran did not have any periods in which a physician 
prescribed bed rest.  An evaluation in excess of 10 percent 
based on incapacitating episodes is not warranted.  

On VA examination conducted in February 2009, the Veteran had 
daily pain on the left side of his neck.  His gait was 
normal.  There was no spasm or guarding.  The Veteran was 
able to flex the cervical spine to 45 degrees.  Extension was 
to 45 degrees.  The Veteran's combined range of cervical 
motion, with consideration of limitation based on pain, was 
in excess of 170 degrees.  The range of cervical spine motion 
disclosed in the February 2009 VA examination is less than 
the range of motion disclosed on initial VA examination in 
April 2003, but remains in excess of 30 degrees, even with 
consideration of pain on motion.  Therefore, the Veteran does 
not meet any criterion for an initial evaluation in excess of 
10 percent for cervical spine disability.

The Board notes that providers have attributed the Veteran's 
complaints of dysphagia, difficulty swallowing, and pressure 
on the esophagus due to cervical osteophytes.  The Veteran's 
dysphagia is separately evaluated, under DC 7346, and the 
esophageal symptoms may not be considered as a factual basis 
for increasing the evaluation of cervical spine disability in 
excess of 10 percent.  

The preponderance of the evidence is against assignment of 
the next higher evaluation, a 20 percent evaluation.  The 
Board has considered whether the Veteran met the criteria for 
an evaluation for a 20 percent evaluation during any portion 
of the pendency of the appeal.  However, the evidence 
establishes that the Veteran retained more than 30 degrees of 
flexion of the spine and more than 170 degrees of combined 
motion, without pain, at all times during the pendency of the 
appeal.  Fenderson, 12 Vet. App. at 126.  

As the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable.  The claim for an initial 
evaluation in excess of 10 percent for cervical spine 
disability must be denied.  

2.  Claim for initial rating in excess of 50 percent for 
major depressive disorder

On VA examination conducted in February 2003, the Veteran 
reported that he had difficulty in interactions with 
superiors at an assignment beginning in June 2001.  The 
stress of this assignment resulted in insomnia, feelings of 
helplessness, obsessional thoughts, and chronic nervousness 
and fear.  The Veteran sought treatment in service and 
reported that medications had decreased his symptoms.  The 
primary remaining symptoms were obsessional thoughts, 
insomnia about two nights a week, and occasional crying 
spells.  The examiner assigned a Global Assessment of 
functioning (GAF) score of 70.

The following month, in the March 2004 the Veteran reported 
decreased sleep, irritability, and ruminations and read 
playing of past experiences.  A GAF score of 60 was assigned.  
VA outpatient treatment records from March 2004 through 
January 2009 have been reviewed.  In November 2004, a GAF 
score of 68 was assigned.  A GAF score of 69 was assigned in 
January 2008.  The Veteran's depression was described as 
under generally good control, although the Veteran reported 
increased stress with recent layoff.  The providers continued 
to monitor the Veteran for increased risk of suicide.  

September 2006 VA examination, consistent with VA outpatient 
records, disclosed that the Veteran continued to use 
medications to control his depression.  He reported not 
socializing.  He continued to work.  He was causally dressed.  
His thought processes were logical and goal-oriented.  He was 
able to concentrate.  A GAF score of 60 was assigned.

A 70 percent evaluation is warranted where there is 
occupational and social impairment and deficiencies in most 
areas, due to such symptoms as: suicidal ideation; 
obsessional rituals; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
inability to establish and maintain effective relationships.  

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, DC 9411.

The Court has noted that Global Assessment of Functioning 
(GAF) scores are scaled ratings reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders 32 (4th ed.) (DSM-IV).  A GAF score of 
31to 40 indicates some impairment in reality testing or 
communications or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.  GAF scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 51 to 60 reflect 
more moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  GAF scores 
ranging between 61 and 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  VA's Rating Schedule employs 
nomenclature based upon the DSM-IV, which includes the GAF 
scale.  See 38 C.F.R. § 4.130.

The Veteran's GAF scores have ranged from a low of 60 to a 
high of 70 since his service discharge.  Treatment records 
dated in January 2008 reflect that the Veteran's psychiatric 
disability, however diagnosed, is stable with use of 
medications.  The assigned GAF score at the time of the most 
recent VA examination, 60, is consistent with moderate 
symptoms, but is not consistent with such serious symptoms as 
to warrant an evaluation in excess of 50 percent.  

Certainly, however, the Board finds that the assigned GAF 
scores are unfavorable to an evaluation in excess of 50 
percent, as the GAF scores assigned by the VA examiners and 
providers do not reflect an assessment that symptoms are more 
than moderately disabling.  The Veteran was able to perform 
employment tasks prior to a layoff in late 2008.  The 
providers determined that the Veteran had no psychotic 
symptoms.  No objective abnormality of the Veteran's speech, 
ability to communicate, hygiene, or orientation to person, 
place, or time has been noted at any time during the pendency 
of this claim.  Although the notations regarding the 
Veteran's high suicide risk suggest that he met at least one 
criterion for a 70 percent evaluation, the evidence does not 
reflect that he met any other criterion for a 70 percent 
evaluation at any time during the pendency of the appeal.  
The evidence that he met one criterion for a 70 percent 
evaluation does not meet or approximate the criteria for that 
higher evaluation.  

The Board has considered whether the Veteran met the criteria 
for a 70 percent evaluation during any portion of the 
pendency of the appeal.  However, the evidence does not 
establish that the severity of the psychiatric disability was 
increased beyond 50 percent during any period since the 
Veteran submitted the claim.  Fenderson, 12 Vet. App. at 126.  

As the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable.  The claim must be denied.  

3.  Claim for initial rating in excess of 10 percent for lung 
disease

The General Rating Formula for Interstitial Lung Disease 
pertaining to DCs 6825 through 6833 provides that Forced 
Vital Capacity (FVC) of 65- to 74-percent predicted, or; DLCO 
(SB) of 56- to 65- percent predicted, warrants a 30 percent 
evaluation; FVC of 50- to 64-percent predicted, or; DLCO (SB) 
of 40- to 55- percent predicted, or; maximum exercise 
capacity of 15 to 20 ml/kg/min oxygen consumption with 
cardiorespiratory limitation is rated 60 percent disabling. 

Post-bronchodilator studies are required when pulmonary 
function tests (PFT) are done for disability evaluation 
purposes except when the results of pre-bronchodilator 
pulmonary function tests are normal or when the examiner 
determines that post-bronchodilator studies should not be 
done.  When evaluating based on PFTs, use post-bronchodilator 
results in applying the evaluation criteria in the rating 
schedule unless the post-bronchodilator results were poorer 
than the pre-bronchodilator results.  In those cases, use the 
pre-bronchodilator values for rating purposes.  See 38 C.F.R. 
§§ 4.96, 4.97, Diagnostic Code 6833.

The Veteran's claims for service connection for interstitial 
lung disease and sarcoidisis disclose that, after initial 
suspicion of sarcoidosis, interstitial lung disease was 
diagnosed and treated in service.  On VA examination 
conducted in April 2003, the Veteran's pulmonary function 
tests (PFTs) disclosed that FVC was measured at 97 percent of 
predicted, and the FEV-1 level was 109 percent of the 
predicted level, for a ratio of the FEV-1 to FVC at 92 
percent of the predicted level.  No measurement of the 
Veteran's DLCO was noted.  Because the Veteran's spirometry 
without bronchodilator medications was normal, the examiner 
determined that examination of pulmonary function after 
administration of bronchodilators was not indicated.

In February 2005, the Veteran sought treatment for 
respiratory symptoms.  A diagnosis of acute bronchitis was 
assigned.  After treatment with medications, the pain and 
fever resolved.  The Veteran reported continuation of a non-
productive cough.  Another episode of bacterial bronchitis 
was treated in May 2005.  A diagnosis of rhinitis was 
assigned in July 2005.  The Veteran complained of shortness 
of breath when he was hot or out in the sun.  The Veteran 
underwent PFTs, among other respiratory evaluation.  DLCO was 
72 percent of predicted; FVC was 102 percent of predicted and 
the FEV1/FVC ratio was 91 percent.  Computed tomography (CT) 
pulmonary examination disclosed right lung nodules, 
unchanged, and emphysema.

The results of PFTs conducted in August 2006 disclose that 
the Veteran's FEV-1 was measured at 88 percent of predicted.  
FVC was measured at 83 percent of predicted, for a ratio of 
85 percent.  Measurement of the Veteran's DLCO was recorded 
at 68.7 percent of predicted.  The examiner indicated that 
the Veteran's effort was good, and that the spirometry was 
normal, with a mild decrease in diffusing capacity.  The 
examiner noted that the Veteran's DLCO had improved with 
medications.  The Veteran's pulmonary fibrosis from mixed 
connective tissue disease resulted in decreased exercise 
capacity and lack of stamina, but with mild effects on daily 
activities.  

In October 2006, the Veteran's dyspnea and shortness of 
breath on exercise were evaluated by cardiology specialists, 
who concluded that the Veteran had mitral valve prolapse and 
moderately severe mitral regurgitation.  These diagnoses were 
again noted in a March 2007 outpatient treatment note.  The 
Veteran's complaints of atypical chest pain increased during 
late 2007, but extensive evaluation disclosed no evidence of 
decreased pulmonary function.

The Veteran's service-connected interstitial lung disease is 
evaluated as 10 percent disabling.  The reports of all PFT 
examinations disclose that the Veteran's FVC remains above 74 
percent of predicted, and his DLCO is above 65 percent of 
predicted.  The next higher evaluation, a 30 percent 
evaluation, is warranted only if his FVC drops to 65- to 74-
percent predicted, or, if his DLCO (SB) decreases to 56- to 
65-percent of predicted.  The evidence establishes that his 
pulmonary function has remained stable.  The evidence 
establishes that the Veteran has no other pulmonary symptoms 
which cannot be evaluated under DC 6833.  

The evidence since the August 2006 VA examination discloses 
no increase in severity of pulmonary disability.  The claims 
file reflects that the Veteran has complained of some chest 
tightness persistently after a lung biopsy conducted in 
service.  The Board notes that the Veteran has been granted a 
separate award of service connection for thorascopy scars and 
each scar is evaluated under DC 7801.  Therefore, the 
symptoms of chest tightness following lung biopsy may not be 
considered as a factual basis for an increased evaluation for 
interstitial lung disease, since those symptoms are 
encompassed in a separate evaluation.  38 C.F.R. § 4.14 
(compensation more than once for the same symptoms by 
application of different diagnostic codes precluded).  

The Board has considered whether the Veteran met the criteria 
for an evaluation for an evaluation in excess of 10 percent 
during any portion of the pendency of the appeal.  However, 
the evidence fails to establish that the Veteran's pulmonary 
symptoms were of greater severity that at the time of the PFT 
examinations reflect at any time during the pendency of the 
appeal.  Fenderson, 12 Vet. App. at 126.  

In December 2008, the Veteran complained that a cough was 
waking him up.  He reported discomfort and bubbling with 
breathing.  On evaluation, the providers attributed some 
chest pain to the Veteran's cardiac disorders (mitral valve 
prolapse and regurgitation).  Some chest pain was thought to 
be due to connective tissue disease, but none of the chest 
pain was attributed to the pulmonary manifestations of the 
connective tissue disease.  This evidence is unfavorable to 
the claim for an increased evaluation for interstitial lung 
disease.  

The preponderance of the evidence is against the claim.  
There is no doubt which may be resolved in the Veteran's 
favor.  The appeal for an increased evaluation is denied. 

4.  Entitlement to an initial compensable rating for 
bilateral pes planus

By a rating decision issued in March 2004, the RO granted 
service connection for pes planus, bilateral, and assigned a 
noncompensable evaluation under DC 5276 (flatfoot).  A 10 
percent rating, regardless of whether the condition is 
unilateral or bilateral, is warranted if pes planus is 
manifested by moderate symptoms, with the weight-bearing line 
over or medial to the great toe, inward bowing of the tendon 
Achilles, and pain on manipulation and use of the feet.  A 20 
percent rating for unilateral pes planus or a 30 percent 
rating for bilateral pes planus requires a severe condition 
with objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indications of swelling on use, and characteristic 
callosities.  A 30 percent rating (unilateral pes planus) or 
a 50 percent rating (bilateral pes planus) requires a 
pronounced condition manifested by marked pronation, extreme 
tenderness of the plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendon Achilles on 
manipulation, not improved by orthopedic shoes or appliances.  
38 C.F.R. § 4.71a, DC 5276.

On VA examination conducted in February 2003, the Veteran 
reported intermittent discomfort with standing for long 
periods of time.  The Veteran's posture and gait were normal.  
There was a valgus deformity of the Achilles tendon.  No 
additional manifestations of pes planus were noted on any 
other VA examination.  

The VA outpatient treatment records, which reflect that the 
Veteran consulted VA providers literally hundreds of times 
during the pendency of this appeal, are devoid of any 
evidence that the Veteran complained of foot pain or sought 
treatment for foot pain.  There is no evidence that the 
Veteran was seen by a podiatrist, sought treatment for 
callosities, requested evaluation of his shoes, wore special 
shoes, or that any abnormality of either foot was noted, 
although it was noted that the Veteran's pedal pulses were 
fine.

In the complete absence of evidence that the Veteran 
complained of or was treated for any manifestation of pes 
planus on either foot since his December 2003 service 
separation, the evidence is unfavorable to a compensable 
evaluation for pes planus.  As there is no evidence that the 
Veteran complained of or sought treatment for pes planus at 
any time during the pendency of the appeal, a compensable 
evaluation cannot be assigned as a "staged" rating at any 
time during the pendancy of the appeal.

The Board has also considered whether the Veteran would be 
entitled to a compensable evaluation under other diagnostic 
criteria related to the foot.  No other diagnostic code for 
evaluating disability of a foot applies, however, as there is 
no evidence that the Veteran has bilateral weak foot (DC 
5277), acquired claw foot (pes cavus) (DC 5278), 
metatarsalgia (Morton's disease) (DC 5279), hallux valgus (DC 
5280), or hammer toe (DC 5282), or any other diagnosed foot 
disorder.  

The preponderance of the evidence is against the claim.  
There is no doubt which may be resolved in the Veteran's 
favor.  The appeal for an increased evaluation is denied.

5.  Claim for compensable initial evaluation for scar, left 
shoulder

The Veteran's service-connected scar, left shoulder, is 
evaluated as noncompensable under 38 C.F.R. § 4.118, DC 7805.  
DC 7805 provides that "other" scars are to be rated on 
limitation of function of affected part.  DCs 7800 and 7801 
provide for evaluation of scars of the face, head and neck 
and scars that are deep and cause limited motion.  DC 7802 
provides criteria for evaluating superficial scars that cover 
more than 144 square inches.  DC 7803 provides a 10 percent 
rating for superficial unstable scars.  Note 1 to DC 7803 
provides that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Note 2 provides that a superficial scar is one not associated 
with underlying soft tissue damage.  DC 7804 provides a 10 
percent rating for superficial scars that are painful on 
examination.  DC 7806 provides ratings for dermatitis or 
eczema.

On VA examination conducted in April 2003, the Veteran 
reported that he was scheduled to undergo excision of a 
lipoma from the left shoulder.  There was a palpable mass 
with surrounding eczematous-appearing fluid.  The lipoma was 
removed prior to the Veteran's December 2003 service 
discharge.  On VA examination conducted in August 2006, there 
was a scar which was one cm wide and four cm long on the 
Veteran's left shoulder.  This scar was described as a 
surgical scar with a keloid.  The Veteran reported residual 
paresthesia.  The examiner stated that there was no 
tenderness on palpation, no loss of function, and no 
limitation of range of motion.

The scar is not on an exposed area, and is therefore not 
disfiguring, so DC 7800, used to evaluate disfiguring scars, 
is not applicable.  A 10 percent evaluation is warranted for 
scars (other than head, face, or neck), in an area or areas 
exceeding 6 square inches (39 sq. cm.) that are deep or that 
cause limited motion.  38 C.F.R. § 4.118, DC 7801.  The 
Veteran's scar, at one cm wide by four cms in length,  is 
less than 6 square inches or 39 square cm, and is a surgical 
scar, that is, superficial, not attached to deep structures, 
so DC 7801 is not applicable.  DC 7802, which applies to 
scars that are 144 square cms, is not applicable.  

The evidence establishes that the scar is not unstable, so a 
compensable evaluation under DC 7803 is not applicable.  The 
evidence establishes that the scar is not painful on 
palpation, so the scar is not compensable under DC 7804.  A 
scar may be rated on limitation of function of the affected 
part.  In this case, a separate, compensable, 10 percent 
evaluation is not available under DC 7805 for limitation of 
motion, as no limitation of motion was present on objective 
examination.  

The Board notes that there was pain at the lipoma site on VA 
examination in 2003, prior to the surgical removal of the 
lipoma.  However, this examination was prior to the Veteran's 
discharge, and the removal of the lipoma was accomplished 
prior to the Veteran's discharge.  This examination report 
does not present a factual basis for a compensable evaluation 
at any time following the Veteran's service discharge.  
Fenderson, 12 Vet. App. at 126.  

The Veteran's keloid scar does not result in instability, 
pain, limitation of function, or itching or eczema, is not 
disfiguring or deep.  Although he complains of paresthesia, 
no criterion for a compensable scar is met.  DCs 7803, 7804, 
7805, 7806.  The preponderance of the evidence is against the 
claim.  There is no doubt which may be resolved in the 
Veteran's favor.  The appeal for an increased evaluation is 
denied.


ORDER

The appeal for an initial rating in excess of 10 percent for 
degenerative disc/joint disease of the cervical spine is 
denied.

The appeal for an initial rating in excess of 50 percent for 
a major depressive disorder is denied.

The appeal for an initial rating in excess of 10 percent for 
interstitial lung disease, as a manifestation of a mixed 
connective tissue disorder, is denied.

The appeal for an initial compensable rating for bilateral 
pes planus is denied.

The appeal for an initial compensable rating for keloid scar, 
left shoulder, residual, excision of lipoma, is denied.





______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


